682 S.E.2d 211 (2009)
Mahatam S. JAILALL
v.
NORTH CAROLINA DEPARTMENT OF PUBLIC INSTRUCTION.
No. 197P09.
Supreme Court of North Carolina.
August 27, 2009.
Thomas A. Harris, General Counsel, Wilson, for Tommy Cooke.
Laura Crumpler, for Dept. of Public Instruction.
Michael C. Byrne, for Jailall.
Prior report: ___ N.C.App. ___, 675 S.E.2d 79.


*212 ORDER

Upon consideration of the petition filed by Petitioner (Jailall) on the 12th of May 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."